1

2

3

4                            IN THE UNITED STATES DISTRICT COURT
5                          FOR THE EASTERN DISTRICT OF CALIFORNIA
6

7    UNITED STATES OF AMERICA,                         Case No.: 1:19-CR-00110-001 LJO
8                         Plaintiff,                   ORDER OF RELEASE
9
           v.
10
     CHRISTOPHER M. DOYLE,
11
                          Defendant.
12

13

14          A sentencing hearing regarding violation of supervised release was held August 19, 2019.
15
     The defendant has been accepted to the Salvation Army, an inpatient facility located in Fresno,
16
     California. The defendant shall be released with the same previously ordered conditions of
17
     supervised release issued on February 5, 2013. The defendant shall comply with the additional
18
     conditions of supervision as follows:
19

20          1. The defendant shall reside and participate in an inpatient correctional treatment

21              program to obtain assistance for drug and/or alcohol abuse, for a period of up to 6
22              months for substance abuse detoxification services if deemed necessary.
23
                ///
24
                ///
25
                ///
26

27              ///

28
1           Status Conference set for September 23, 2019, at 8:30am. before Judge O’Neill.   The
2
     defendant shall be released on Thursday, August 22, 2019 at 9:00am, to April Allen, a
3
     representative of the Salvation Army Residential Drug Treatment Program.
4

5

6
     IT IS SO ORDERED.

7       Dated:    August 20, 2019                        /s/ Lawrence J. O’Neill _____
                                                 UNITED STATES CHIEF DISTRICT JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   -2-
